Citation Nr: 1618065	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  09-34 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disease or injury.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant (Veteran) represented by:	The American Legion




ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from July 1967 to July 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) located in Montgomery, Alabama in January 2007, January 2008, and June 2012.

In May 2014, the Board remanded the issues on appeal for additional development and medical inquiry.  The issues are again before the Board for appellate consideration.  

In the decision below, the Board will grant the claims to service connection for bilateral hearing loss and tinnitus disabilities.  The claim regarding hypertension and the claim regarding TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The record consists entirely of electronic claims files and has been reviewed.  Relevant information has been included in the record since the most recent supplemental statement of the case (SSOC) dated in September 2014, and has been considered pursuant to the waiver of initial AOJ review of the evidence filed the same month.  38 C.F.R. §§ 19.31, 20.1304(c) (2015). 

In July 2015, the AOJ decided several issues to include service connection claims for sleep apnea and lower extremity deep vein thrombosis, venous stasis, and peripheral vascular disease.  In August 2015, the Veteran filed a notice of disagreement (NOD) against the decision with respect to these claims.  Typically, when there has been an initial RO adjudication of a claim and a NOD has been filed as to its denial, the appellant is entitled to a Statement of the Case (SOC), and the RO's failure to issue a statement of the case is a procedural defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, in this case, in response to the Veteran's NOD, the AOJ issued an August 2015 letter acknowledging the NOD and explaining the different appeal options.  Thus, as the AOJ has acknowledged receipt of the NOD, this situation is distinguishable from Manlincon, where a NOD had not been recognized.  As the RO is properly addressing the NOD, no action is warranted by the Board.


FINDINGS OF FACT

1.  The evidence is in equipoise on the issue of whether the Veteran incurred a bilateral hearing loss disability during service.  

2.  The evidence is in equipoise on the issue of whether the Veteran incurred tinnitus during service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred in service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).  

2.  Tinnitus was incurred in service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims that he incurred hearing loss and tinnitus disabilities during active service as the result of acoustic trauma he experienced in the Republic of Vietnam pursuant to duties associated with his military specialty in artillery.    

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  

Generally, in order to establish service connection, there must be (1)  evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.    

Under VA guidelines, hearing loss will be considered a disability for compensation purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

For the following reasons, service connection findings are warranted for bilateral hearing loss disability and for tinnitus:    

First, private and VA medical evidence dated throughout the appeal period (since March 2006) demonstrates that the Veteran currently has hearing loss and tinnitus disabilities.  This was most recently documented in a July 2014 VA audiological examination report of record.  This examiner noted the Veteran as having tinnitus, and noted criteria that satisfied the requirements under 38 C.F.R. § 3.385.  Specifically, the examiner noted auditory thresholds higher than 40 in several frequencies, and noted 88 percent speech recognition in the left ear.  

Second, the evidence of record demonstrates that the Veteran was exposed to acoustic trauma while serving as an artilleryman during combat service in the late 1960s in Vietnam.  His personnel records, and several detailed lay assertions describing the nature of his duties in artillery, establish that he was exposed to loud traumatic noises during service.  The Veteran's service treatment records (STRs) and his separation report of medical examination do not contain a diagnosis of hearing loss or tinnitus.  Nevertheless, his lay assertions are probative here.  38 U.S.C.A. § 1154(b).     

The issue of whether the Veteran entered service with a hearing loss disability has been considered.  As noted by the July 2014 VA examiner, audiological testing upon induction in July 1967 indicated possible high frequency hearing loss in the left ear.  In fact, auditory thresholds of 40 and 45 were noted in frequencies 3000 and 4000, respectively, which indicated a possible disability for VA compensation purposes under 38 C.F.R. § 3.385.  See McKinney v. McDonald, __Vet. App. __ 2016 WL 932820, (Mar. 11, 2016).  However, this is not conclusive evidence of a pre-service chronic disability for which aggravation would have to be proven in order to gain service connection.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  The induction report itself specifically found that, despite the possible diminished hearing acuity in high frequencies, the Veteran entered service with normal hearing.  As such, the Veteran's hearing acuity was presumably sound upon entry into service.  38 U.S.C.A. § 1111.  

Third, the evidence addressing the issue of medical nexus does not preponderate against the assertion that in-service noise exposure relates to current hearing loss and tinnitus. 

On the one hand, certain evidence counters the Veteran's claims.  The record contains two VA examination reports which contain opinions concluding that the Veteran did not incur bilateral hearing loss or tinnitus during service.  In November 2006 and July 2014 opinions, the examiners base their findings on negative audiogram results noted on the Veteran's July 1969 separation report of medical examination (which indicated zeroes in each recorded frequency).  These reports are of diminished probative value, however.  As noted by the Board in its May 2014 remand seeking additional medical inquiry into the Veteran's claims, the absence of in-service evidence of a hearing disability is not fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); Hensley v. Brown, 5 Vet. App. 155, 159 (1993).    

On the other hand, certain evidence of record supports the Veteran's claims.  In a May 2007 opinion of record, the Veteran's treating audiologist stated that the Veteran's hearing loss "was likely" related to service.  This examiner indicated a familiarity with the Veteran's condition and history, moreover.  The opinion is therefore of probative value because it reflects clinical data of record, and is supported by a rationale.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  The Board also finds as supportive evidence the Veteran's repeated assertions during the appeal period that he experienced hearing loss and tinnitus immediately following artillery-related noise exposure during service, and that the symptoms have continued since service.  These lay statements strengthen the notion that the in-service exposure relates to the current problems.  Though a lay person, the Veteran is competent to attest to observable symptomatology such as diminished hearing acuity and ringing in the ears.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Further confounding this case is a July 2011 VA compensation examination report addressing the Veteran's neurological system, and residuals of a service-connected head injury, which indicates that the Veteran's tinnitus may be related to the injury.  Indeed, the Veteran has asserted during the appeal period that his "ear" problems are related to the in-service head injury, residuals of which have been service connected.  No medical evidence has directly countered his assertion.  







Based on the foregoing evidentiary background, the Board cannot find that a preponderance of the evidence is against the claims to service connection.  Rather, the evidence is in equipoise as to whether the hearing loss disability and tinnitus are related to service.  Therefore, it is appropriate to invoke VA's doctrine of reasonable doubt and to grant the claims.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.    


ORDER

Service connection for bilateral hearing loss disability is granted.  

Service connection for tinnitus is granted.  


REMAND

In its May 2014 remand, the Board requested medical inquiry into the Veteran's service connection claim for hypertension.  In response, a July 2014 examination was provided to the Veteran.  The report and opinion address whether hypertension was incurred during service, or was secondary to service-connected posttraumatic stress disorder (PTSD).  The opinion did not address, however, assertions of record from the Veteran that his hypertension is secondary to diabetes mellitus, type II (diabetes) which has been recently service connected.  Further, the correct evidentiary standard was not utilized in addressing whether a hypertensive reading noted in the July 1967 induction report of medical examination (192/120) was hypertension, and if so, whether it was aggravated during service.  The July 1967 induction report states that, inasmuch as three follow-up blood pressure readings recorded the next day indicated normal blood pressure, the Veteran was normal with regard to his heart and vascular systems.  Nevertheless, the July 2014 VA report indicates that the Veteran had pre-service hypertension.  The examiner further commented that the disorder was not aggravated during service.  However, the correct evidentiary standard was not used.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  As such, remand for an addendum opinion is warranted here.  

The claim to a TDIU is inextricably intertwined with the claim to service connection for hypertension, so it must be remanded as well.  Smith v. Gober, 236 F.3d 1370, 1373 (Fed.Cir.2001).  Further, based on the additional service connection findings and additional evidence of record since the September 2014 SSOC, the TDIU issue should be readjudicated again by the AOJ.  


Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims folder any outstanding VA treatment records.  The most recent records are dated in July 2014.  If no additional VA treatment records exist, the claims file should be documented accordingly.  38 C.F.R. § 3.159.  

2.  Return the Veteran's case to the July 2014 VA examiner (or suitable substitute) for review and elaboration of her report and opinion regarding the Veteran's claim to service connection hypertension.  The examiner should again review the electronic claims file.  The examiner should also review a copy of this Remand.  The examiner should then offer an addendum opinion on the following inquiries:  

(a)  Is it clear and unmistakable (i.e., the evidence is obvious) that the Veteran had a chronic hypertension disorder prior to his July 1967 induction into service? 

(b)  If so, is it clear and unmistakable that the hypertension disorder WAS NOT aggravated by service?  In other words, is it clear and unmistakable that any worsening was acute and transitory or was due to the natural progression of the disease?  Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

(c)  If it is not clear and unmistakable that chronic hypertension existed at service entrance, is it at least as likely as not (i.e., probability of 50 percent or higher) that the Veteran's current hypertension is related to an in-service disease, event, or injury (to include Agent Orange exposure)?

(d)  If the answer to (c) is negative, is it at least as likely as not that current hypertension is proximately due to or the result of a service-connected disorder (e.g., PTSD, diabetes, and/or any other service-connected disorder)?   

(e)  If the answer to (c) and (d) are negative, is it at least as likely as not that current hypertension is aggravated (i.e., worsened beyond the natural progress) by a service-connected disorder (e.g., PTSD, diabetes, and/or any other service-connected disorder)?  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disorder(s).  

3.  Thereafter, review the claims file to ensure that all requested development has been completed satisfactorily.  Then readjudicate the claims on appeal, to include the TDIU claim.  If a claim remains denied, issue an appropriate SSOC and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


